ALLOWANCE
This action is responsive to the Amendment filed on 01/26/2021. As of said response, claims 2-10, 12-15, and 17-20 had been previously canceled and independent claims 1, 11, and 16 remained pending. As of the Examiner’s Amendment included herein, claims 1, 11, and 16 have been further amended by the Examiner. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
1.	(Currently Amended) A method for an electronic device comprising:
displaying, on a chat screen of a chat application, at least one message sent to an external electronic device or received from the external electronic device;
based on a first user input for executing a map application being received through the chat screen: 
dividing the chat screen into a first area and a second area, 
displaying a map generated based on execution of the map application on the first area of the chat screen, the map being generated based on a current location of the electronic device, 

transmitting a first map data for displaying the map displayed on the first area of the chat screen to the external electronic device;
after transmitting the first map data to the external electronic device, based on a second user input for displaying a message on the second area of the chat screen being received, displaying the message corresponding to the second user input on the second area of the chat screen, 
based on a third user input for manipulating the map displayed on the first area of the chat screen being received: 
displaying a graphical user interface (GUI) on the map based on the third user input, and
transmitting a second map data for displaying the map including the GUI to the external electronic device,
wherein the transmitting the first map data causes the external electronic device to display the map generated based on the execution of the map application on an external chat screen of the external electronic device, and 
wherein the transmitting the second map data causes the external electronic device to display the map including the GUI on the external chat screen of the external electronic device,
wherein the method further comprises:
based on a fourth user input for selecting the message corresponding to the second user input being received for more than a predetermined period of time, fixatedly displaying the selected message in a predetermined area of the chat screen with a menu including a map viewing message for displaying the map corresponding to the second map data which is transmitted to the external electronic device, and
based on a fifth user input for selecting the menu including the map viewing message being received, displaying the map including the GUI on an entire area of the chat screen.

2-10.	(Canceled).

11.	(Currently Amended) An electronic device comprising:
a memory storing instructions; and
a processor configured to execute the stored instructions to:
display, on a chat screen of a chat application, at least one message sent to an external electronic device or received from the external electronic device;
based on a first user input for executing a map application being received through the chat screen, divide the chat screen into a first area and a second area and display a map generated based on execution of the map application on the first area of the chat screen, the map being generated based on a current location of the electronic device, display the at least one message on the second area of the chat screen, and transmit a first map data for displaying the map displayed on the first area of the chat screen to the external electronic device; and

based on a third user input for manipulating the map displayed on the first area of the chat screen being received: 
display a graphical user interface (GUI) on the map based on the third user input and transmit a second map data for displaying the map including the GUI to the external electronic device,
wherein the first map data transmitted to the external electronic device causes the external electronic device to display the map generated based on the execution of the map application on an external chat screen of the external electronic device, and 
wherein the second map data transmitted to the external electronic device causes the external electronic device to display the map including the GUI on the external chat screen of the external electronic device,
wherein the processor is further configured to execute the stored instructions to:
based on a fourth user input for selecting the message corresponding to the second user input being received for more than a predetermined period of time, fixatedly display the selected message in a predetermined area of the chat screen with a menu including a map 
based on a fifth user input for selecting the menu including the map viewing message being received, display the map including the GUI on an entire area of the chat screen.

12-15.	(Canceled).

16.	(Currently Amended) A non-transitory computer readable recording medium storing instructions executable by a processor of an electronic device to cause the processor to:
displaying, on a chat screen of a chat application, at least one message sent to an external electronic device or received from the external electronic device;
based on a first user input for executing a map application being received through the chat screen: 
dividing the chat screen into a first area and a second area, 
displaying a map generated based on execution of the map application on the first area of the chat screen, the map being generated based on a current location of the electronic device, 
displaying the at least one message on the second area of the chat screen, and
transmitting a first map data for displaying the map displayed on the first area of the chat screen to the external electronic device;

based on a third user input for manipulating the map displayed on the first area of the chat screen being received:
displaying a graphical user interface (GUI) on the map based on the third user input, and
transmitting a second map data for displaying the map including the GUI to the external electronic device,
wherein the transmitting the first map data causes the external electronic device to display the map generated based on execution of the map application on an external chat screen of the external electronic device, and 
wherein the transmitting the second map data causes the external electronic device to display the map including the GUI on the external chat screen of the external electronic device,
wherein the method further comprises:
based on a fourth user input for selecting the message corresponding to the second user input being received for more than a predetermined period of time, fixatedly displaying the selected message in a predetermined area of the chat screen with a menu including a map viewing message for displaying the map corresponding to the second map data which is transmitted to the external electronic device, and


17-20.	(Canceled).

Authorization for this examiner’s amendment was first sought by the examiner in an interview with Christopher J. Bezak on 02/18/2021, and was officially authorized by Mr. Bezak on 02/22/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to their respective features describing the dynamics involved in the embodiment illustrated in figures 7A-7C and paragraphs 179-184 of the original specification (e.g. the process involved in summoning a menu, in a chatting environment with an embedded map application, whose selection triggers the display of a map occupying an entire screen), independent claims 1, 11, and 16 now also explicitly recite that when a fourth user input exceeds a predetermined period of time selecting a message corresponding to the second user input, a display of said message is affixed to (e.g. is “fixatedly” displayed) in a predetermined area of the chat screen with a menu including a map viewing message for displaying the map on an entire area of the chat screen. These concepts, when combined, do not appear to be taught or suggested by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173